Quinn, Chief Judge
(concurring):
Although I concur generally with the principal opinion, I disagree with the reasoning in Part IV. In United States v Adams, 5 USCMA 563, 18 CMR 187, this Court unanimously held that military personnel can protect their places of abode against unlawful intrusion. Here, after Jenkins told the accused to “go on, man, I don’t want to go,” and Corporal Inman, a co-occupant of the room requested accused to leave, his refusal made him a trespasser. In his own testimony, the accused admitted that he drew a knife. Although he denied an intention to inflict grievous bodily harm, his conceded purpose was to force Corporal Inman to stop his efforts to eject him from the room. Thus, he testified that he expected that Corporal Inman “wouldn’t come up on a knife.” Considering the accused’s act, and his admitted purpose, there is no doubt that he committed an assault. Since the assault was with a knife, under circumstances indicating that it might result in death or grievous bodily harm, the offense of assault with a dangerous weapon was established by the accused’s own testimony. United States v Norton, 1 USCMA 411, 4 CMR 3; United States v Smith, 4 USCMA 41, 15 CMR 41.
In view of my conclusion that the accused judicially confessed his guilt, I agree with Judge Latimer that the law officer did not overstep the bounds of propriety in expressing his opinion as to the guilt of the accused, but I think it appropriate to admonish law officers from engaging in the practice. Ordinarily, there is no need for an expression of opinion by the law officer, and as the United States Court of Appeals for the Tenth Circuit recently noted:
“The courts which have considered the question in the light of the Mur-dock decision [United States v Murdock, 290 US 389, 394, 54 S Ct 223, 78 L ed 381] have held that the exceptional cases which warrant the expression of such an opinion are limited to those in which the facts essential to the proof of guilt are virtually undisputed. Hartzell v. United States, 8 Cir., 72 F. 2d 569; United States v. Meltzer, 7 Cir., 100 *650F. 2d 739; United States v. Link, 3 Cir., 202 F. 2d 592.” [Davis v United States, 227 F 2d 568, 570 (1955).]